DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alps Electric Co LTD (Publication No.: JP 5-333245) cited by applicant, hereafter “Alps”.
Regarding claim(s) 1, 17, 18, Alps teaches an optical connector comprising a connector body including: an optical path adjusting unit (reference numeral 22 in Figure 2) that adjusts an optical path such that a diameter of incident light is reduced while an incident angle is kept (e.g. as illustrated in Figure 2); and a lens (reference numeral 14 in Figure 2) that collects light whose optical path has been adjusted by the optical path adjusting unit, and causes the light to be incident on a light receiver (reference numeral 32 in Figure 2).
Regarding claim(s) 3, Alps teaches the optical connector according to claim 1, wherein the optical path adjusting unit includes an optical path changing unit (reference numeral 13 in Figure 2).
Regarding claim(s) 4, Alps teaches the optical connector according to claim 1, wherein the connector body includes a first optical unit (reference numeral 23 in Figure 1) including the optical path adjusting unit and a second optical unit (reference numeral 25 in Figure 1) including the lens.
Regarding claim(s) 5, Alps teaches the optical connector according to claim 1, wherein the light receiver is an optical fiber (reference numeral F2 in Figure 1), and the connector body has an insertion hole into which the optical fiber is inserted (e.g. as illustrated in Figure 1).
Regarding claim(s) 6, Alps teaches the optical connector according to claim 5, wherein the connector body includes an optical path changing unit (reference numeral 13 in Figure 2) that changes an optical path at a bottom portion of the insertion hole, and light collected by the lens (reference numeral 14 in Figure 2) is incident on the optical fiber (reference numeral 32 in Figure 2) after the optical path is changed by the optical path changing unit.
Regarding claim(s) 7, Alps teaches the optical connector according to claim 6, wherein a ferrule (reference numeral 27 in Figure 1) into which the optical fiber is inserted and fixed is inserted into the insertion hole.
Regarding claim(s) 11, Alps teaches the optical connector according to claim 1, wherein light incident on the optical path adjusting unit is collimated light (e.g. output of reference numeral 12 in Figure 2).
Regarding claim(s) 12, Alps teaches the optical connector according to claim 1, wherein the connector body includes a light-transmitting material (reference numeral 22, 12, 13 in Figure 1 and Figure 2), and integrally includes the optical path adjusting unit and the lens (e.g. as illustrated in Figure 1).
Regarding claim(s) 13, Alps teaches the optical connector according to claim 1, wherein the connector body includes a plurality of combinations of the optical path adjusting unit and the lens (e.g. as illustrated in Figure 1, Figure 3, Figure 5).
Regarding claim(s) 14, Alps teaches the optical connector according to claim 1, wherein the connector body includes a recessed light incident portion (reference numeral 22 in Figure 2), and the optical path adjusting unit (reference numeral 13 in Figure 2) is positioned at a bottom portion of the light incident portion.
Regarding claim(s) 15, Alps teaches the optical connector according to claim 1, wherein the connector body integrally includes, on a front surface side, a projecting or recessed position restricting portion that is used for position alignment with a connector on a side to be connected (reference numeral 23, 24 in Figure 1).
Regarding claim(s) 16, Alps teaches the optical connector according to claim 1, further comprising the light receiver (reference numeral 32 in Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alps in view of Peterson (Publication No.: US 2007/0024959 A1).
Regarding claim(s) 2, Alps teaches the optical connector according to claim 1, but fails to specifically teach that the optical path adjusting unit has a through hole in a central portion.  However, Peterson teaches that this concept is well known in the art (e.g. “vacant interior space” as in paragraph [0064] and illustrated in Figure 15A, Figure 15B).  One skilled in the art would have been motivated to include a through hole in a central portion of the optical path adjusting unit in order to allow a laser beam to pass through without a change in direction (as in paragraph [0064] of Peterson).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to include a through hole in a central portion of the optical path adjusting unit.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alps in view of IEMURA (Publication No.: US 2014/0133871 A1).
Regarding claim(s) 8, Alps teaches the optical connector according to claim 1, but fails to specifically teach that the light receiver is a light receiving element that converts an optical signal into an electric signal.  However, IEMURA teaches that utilization of a light receiving element that converts an optical signal into an electric signal is well known in the art (reference numeral 5 in Figure 1).  One skilled in the art would have been motivated to utilize a light receiving element that converts an optical signal into an electric signal in order to convert the light received into an electrical signal (as in paragraph [0023] in IEMURA).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize a light receiving element that converts an optical signal into an electric signal as the light receiver in Alps.  
Regarding claim(s) 9, the combination of references teaches the optical connector according to claim 8, wherein the light receiving element is connected to the connector body (reference numeral 2 in Figure 1 of IEMURA), and light collected by the lens is incident on the light receiving element without change of an optical path (e.g. as illustrated in Figure 4C of IEMURA and Figure 2 of Alps).
Regarding claim(s) 10, the combination of references teaches the optical connector according to claim 8, wherein the connector body includes an optical path changing unit (reference numeral 13 in Figure 2 of Alps) that changes an optical path, the light receiving element is fixed on a substrate (reference numeral 5 in Figure 1 of IEMURA), and light collected by the lens (reference numeral 14 in Figure 2 of Alps; reference numeral 55 in Figure 4C of IEMURA) is incident on the light receiving element (reference numeral 5 in Figure 1 of IEMURA) after the optical path is changed by the optical path changing unit (reference numeral 13 in Figure 2 of Alps).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/          Primary Examiner, Art Unit 2637